Citation Nr: 0020451	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984 and from November 1990 to June 1991.  The 
veteran also had a period of unverified National Guard 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for a neck disability.  In January 1998, 
the Board remanded the veteran's appeal for further 
evidentiary development.


FINDING OF FACT

The veteran has cervical spinal stenosis with degenerative 
disc disease that was first manifested during military 
service.


CONCLUSION OF LAW

Cervical spinal stenosis with degenerative disc disease is 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to service connection for a neck disability because 
his current neck pain, limited range of motion, and tingling 
in his arms and hands, were caused by a neck injury during 
his first period of active duty or by aggravation of a pre-
existing neck disability during his second period of active 
duty.  The veteran and his representative also request that 
the veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

Controlling law and regulations provide also that pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Additionally, regulations provide that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  Significantly, however, VA General Counsel has 
rendered an opinion which indicates that a distinction is to 
be made between congenital/developmental defects and 
congenital/developmental diseases.  VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).  The latter may be service 
connected, primarily because they are diseases that, unlike 
defects, are subject to improvement or deterioration.  Id.  
VA General Counsel found that retinitis pigmentosa, though a 
congenital or hereditary disease, can be service connected if 
it is shown that the disease was first manifested during 
active military service.  See VAOPGCPREC 67-90 (July 18, 
1990).  The rational was that the mere genetic or familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at 
sometime in his life, does not constitute having the disease.  
Only when an active disease process exists can a claimant be 
said to have developed the disease.  Thus, if a claimant has 
a congenital or hereditary predisposition to develop a 
certain disease, but no manifestations at the time he enters 
military service, and he later manifests the disease during 
active military service, service connection may be granted.  
Id.  Therefore, disease of hereditary origin can be 
considered to be incurred in service if the disease did not 
become evident until after entry in military service, and may 
be found to have been aggravated during service if it 
progresses during service at a greater rate than normally 
expected.  Id.

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for cervical 
spinal stenosis with degenerative disc disease is warranted.  
Service medical records from the veteran's first period of 
active duty, include a June 1980 entry examination which was 
negative for complaints or findings of a neck problem.  
Treatment records, dated in July 1981, show that the veteran 
was seen with neck pain and spasms, and was treated with a 
cervical collar.  

Available medical records from service with the National 
Guard include an April 1990 treatment record in which the 
veteran reported that he had received treatment for a neck 
injury from a Dr. Pilgrim.  Treatment records from Dr. 
Pilgrim, dated from December 1984 to April 1990, show the 
veteran's treatment for a neck injury in April 1990.  It was 
noted that his neck was stiff and tender and he was treated 
with a cervical collar.

Available medical records from the veteran's second period of 
active duty are negative for complaints, diagnoses, and/or 
treatment for neck problems except for the entries made at an 
April 1991 separation examination and in a May 1991 treatment 
record.  At the April 1991 separation examination, the 
veteran reported a history of neck and shoulder problems in 
1982.  The diagnosis was "chronic recurring left neck 
strain."  The May 1991 treatment record also shows that the 
veteran had a history of cervical strain. 

Thereafter, medical records from service in the National 
Guard, showed the veteran's complaints and/or treatment for 
neck pain and neck muscle spasms.  See treatment records 
dated in July 1992, October 1993, June 1994, and July 1994.  
They also included the veteran's claim that he had first 
injured his neck during his first period of active duty, 
sometime between 1982 and 1984, and that he had re-injured it 
while in service in the Persian Gulf during his second period 
of active duty.

At a VA examination conducted in December 1993, the veteran 
complained of severe neck pain accompanied by limitation of 
motion and weakness in the upper extremities with tingling 
and numbness since approximately 1982 or 1983.  However, the 
veteran could not recall any specific trauma that caused 
these problems.  Examination of the neck was normal (there 
were no deformities, masses, limitation in motion, motor 
weakness, or adverse neurological manifestations).  The 
diagnosis was cervical spine - shoulder pain syndrome.  
Recurrent torticollis was to be ruled out.

VA treatment records, dated from May 1996 to May 1999, show 
the veteran's complaints and treatment for "chronic" neck 
pain, as well as claims by the veteran that he had originally 
injured his neck during military service.  See VA treatment 
records dated in May 1996, June 1996, February 1999, and May 
1999.  Cervical spine x-rays, dated in May 1999, show slight 
narrowing of intervertebral spaces and possible early 
lipping.

The veteran testified at a personal hearing at the RO in June 
1996.  He said that he had originally injured his neck in 
service in 1981.  At that time, he awoke one morning and 
found that he could not move his neck or arms.  He was 
treated with a cervical collar, muscle relaxants, and 
painkillers.  He subsequently re-injured his neck while 
serving in the National Guard from 1987 to 1990 and while 
serving in the Persian Gulf during his second period of 
active duty.  The veteran reported that his neck disability 
was permanent because he had always been denied full cervical 
spine motion and always had pain on extreme bending.  He also 
had episodes when he lost all neck motion, had extreme pain, 
and lost sensation in his arms and hands.  Lastly, he 
testified that he had had recurrent neck problems since 1981 
and that these problems recurred during his National Guard 
service and second period of active military service.

A March 2000 magnetic resonance imaging evaluation (MRI), 
revealed desiccation and bulging of the C4-C5, C5-C6, and C6-
C7 intervertebral discs and mild anterior impressions upon 
the thecal sac and anterior cervical spinal cord. April 2000 
electromyography (EMG) revealed a normal study with no 
evidence of radiculopathy or peripheral neuropathy.

A March 2000 VA spine examiner, after review of the record, 
the history as supplied by the veteran, and a physical 
examination, diagnosed the veteran with degenerative disc 
disease at multiple levels with complicating mild underlying 
stenosis, most likely on a congenital basis.  It was opined 
that 

[c]ervical spinal stenosis can be either 
congenital or developmental due to 
degenerative changes.  However the 
impression gained from the MRI report is 
that the actually [sic] canal is slightly 
smaller than the normal rather than made 
smaller by degenerative spurs or disc 
herniations.  In other words, this most 
likely represents mild spinal stenosis 
complicated by degenerative changes.

Given the above premise, episodes of pain 
could be expected on an intermittent 
basis even before degenerative changes 
occur.  These episodes would be most 
likely activity-related and would be 
consistent with the [veteran's] history . 
. .  Although there were no discrete 
injuries, if one considers the type of 
activity carried out by a 'weapons 
specialist' working in a bomb bay or with 
a weapons rack, hitting one's head inside 
the bomb bay while reaching up or 
'cracking' one's head on the rack while 
reaching for something would be not only 
feasible but expected from time to time.  
Additionally, although he worked with a 
three-man team, the lifting required 
would be considered heavy.  Any of the 
above circumstances could cause a flare-
up of pain as described by the veteran.  
Additionally, when working in these 
circumstances the likelihood of such an 
injury is such that remembering specific 
incidents, unless accompanied by 
significant pathology, is not likely.  A 
diagnosis of cervical strain would have 
been appropriate, especially considering 
the fact diagnostic testing was not 
deemed necessary because he responded 
well to rest and medication . . .

When [the veteran] get[s] radicular pain 
it is the result of muscle spasm pulling 
against the nerve roots, which in general 
is short-lived and does not cause nerve 
damage. . .

In short, it appears to this examiner 
that [the veteran] has a congenital 
spinal stenosis that became symptomatic 
while he was on active duty with the Air 
Force initially.  Further injuries, 
relatively mild, as a result of 
activities required in his second tour of 
duty, would have produced increased 
symptoms because by this time there was 
an element of degenerative/traumatic disc 
disease present.  (Emphasis Added).

Given this evidence, the Board finds it significant that what 
has been described as congenital stenosis is, because of its 
nature, a congenital/developmental disease, not a defect.  In 
other words, because it is the sort of condition that can 
improve or deteriorate, as noted by the March 2000 examiner, 
it may be service connected.  VAOPGCPREC 67-90 (July 18, 
1990).

Although an injury was incurred in April 1990, when the 
veteran was not on active military duty, the evidence also 
tends to show that a congenital disease, namely spinal 
stenosis with disc disease, first became evident during the 
veteran's first period of service.  As noted above, his entry 
examination was negative for such a disease process, and his 
first complaints of neck problems were noted in service.  
Additionally, the March 2000 examiner has indicated that this 
likely was the first manifestation of his congenital spinal 
stenosis.  Consequently, with resolution of reasonable doubt 
in the veteran's favor, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); Monroe v. Brown, 4 Vet. App. 513 (1993). 


ORDER

Service connection for cervical spinal stenosis with 
degenerative disc disease is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

